United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE ARMY,
ARMY DEPOT, Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-998
Issued: October 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 15, 2011 appellant filed a timely appeal from the February 8, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
recurrence claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of a medical condition on
October 26, 2010 causally related to his November 2001 employment injury.
FACTUAL HISTORY
On November 6, 2001 appellant, then a 62-year-old aircraft sheet metal mechanic, filed a
claim for workers’ compensation benefits alleging that his bilateral elbow pain was a result of
drilling rivets out of sheet metal skins: “I shoot and buck rivets 8 hours a day 5 days a week.”
1

5 U.S.C. § 8101 et seq.

He indicated that he first became aware of his condition on November 2, 2001. OWCP accepted
appellant’s claim for lateral epicondylitis. Appellant retired on November 30, 2001.
On November 9, 2010 appellant filed a claim alleging that he sustained a recurrence of
his medical condition on October 26, 2010: “I am a retired employee from Corpus Christi Army
Depot. But when I was mowing my yard at my house, I started feeling pain on both elbows but
more severe pain on my left elbow. This is the same pain I felt when I first injured myself on
11/02/01.” He claimed medical treatment only.
On November 9, 2010 Dr. Alejandro Fuentes, a family practitioner, noted that appellant
presented with bilateral elbow pain for one week, left greater than right, with pain worsening
recently. He noted a history of epicondylitis, and after describing his findings on examination,
diagnosed bilateral elbow epicondylitis, left greater than right.
Prior to Dr. Fuentes’ note, the most recent medical report in appellant’s record was a
March 1, 2006 report from Dr. Walton Del Gallo, an examining orthopedist, who diagnosed
medial epicondylitis of the left elbow.
In a decision dated February 8, 2011, OWCP denied appellant’s recurrence claim. It
found that the factual and medical evidence did not establish that the claimed recurrence resulted
from the accepted work injury. OWCP found that the November 9, 2010 treatment note did not
establish a recurrence because, based on appellant’s account, the injury occurred while mowing
his lawn: “We consider a condition to be a recurrence when after apparent recovery or partial
recovery, an employee again becomes disabled because of the original injury without an
intervening incident (either on or off the job). If something off the job caused a condition to
recur, then there is no basis to claim workers’ compensation benefits for the worsened
condition.”
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance
of duty, the services, appliances, and supplies prescribed or recommended by a qualified
physician, which the Secretary of Labor considers likely to cure, give relief, reduce the degree or
the period of disability or aid in lessening the amount of the monthly compensation.2
A “recurrence of medical condition” means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a need for further medical treatment after release from treatment, nor is an
examination without treatment.3
When a claim for a recurrence of medical condition is made more than 90 days after
release from medical care, an employee is responsible for submitting a medical report that
2

20 C.F.R. § 10.5(f).

3

Id. at § 10.5(y).

2

contains a description of objective findings and supports causal relationship between the
employee’s current condition and the previous work injury.4 Where the physician provided no
sound reasoning, the medical evidence is of limited probative value.5 In order to establish that a
claimed recurrence of medical condition was caused by the accepted injury, medical evidence
bridging the symptoms between the present condition and the accepted injury must support the
physician’s conclusion of a causal relationship.6
ANALYSIS
The issue raised by appellant’s recurrence claim is a medical one, namely, whether the
bilateral elbow pain he experienced after mowing his yard on October 26, 2010 was causally
related to, or a consequence of, his November 2001 employment injury, which he sustained
drilling rivets out of sheet metal skins. Appellant retired almost immediately after reporting the
2001 injury and therefore was no longer exposed to the employment factors that caused his
employment injury and there is a lack of medical evidence from the 2006 report of Dr. Del Gallo
to contemporary notes from Dr. Fuentes in 2010 to bridge his symptoms. A sound medical
explanation is required to establish any causal connection between what happened in 2001 and
what happened in 2010.
The November 9, 2010 note from Dr. Fuentes did not draw that connection or provide
sound medical reasoning with documented support. This was simply a typical note for a patient
experiencing bilateral elbow pain for a week. As such it had little, if any, probative value on the
critical issue of causal relationship.
Because the medical evidence does not establish a causal relationship between
appellant’s medical condition after mowing his yard in 2010 and his employment injury in 2001,
the Board finds that OWCP properly denied his recurrence claim. The Board will affirm
OWCP’s February 8, 2011 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a recurrence of a medical condition on October 26, 2010 causally related to his
November 2001 employment injury.

4

J.F., 58 ECAB 124 (2006); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.5(b) (April 2011).
5

Mary A. Ceglia, 55 ECAB 626 (2004); Albert C. Brown, 52 ECAB 152 (2000).

6

Ricky S. Storms, 52 ECAB 349 (2001); C.W., Docket No. 07-1816, (issued January 16, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

